Citation Nr: 1326963	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  03-02 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability.  

2.  Entitlement to service connection for hepatosplenomegaly with liver cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1989, and from December 1990 to September 1999, which includes service in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (the Board) on appeal from the July 2001 and November 2005 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) as to the issues shown on the title page of this decision.  

In March 2009, the Board granted the Veteran's claim for an increased evaluation for chronic fatigue syndrome, and remanded the remaining issues for additional evidentiary development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for VA examinations to determine the nature and etiology of his right foot disability and hepatosplenomegaly with liver cyst.  The Veteran was scheduled for VA examinations in connection to these claims in May 2009, and copies of the examination reports, as well as a July 2009 addendum opinion in connection to the claim for service connection for a right foot disability, have been associated with the Veteran's claims file.  

Unfortunately, the medical opinions obtained on remand were found to be inadequate.  Therefore, in March 2012, the Board remanded the Veteran's claims once more so adequate medical opinions could be obtained.  Additional medical opinions in connection to the claims for a right foot disability and hepatosplenomagany were obtained in October 2012 and November 2012, respectively, and copies of these opinions have been associated with the Veteran's claims file.  Unfortunately, the Board does not find the October 2012 medical opinion in connection to the Veteran's claim for service connection for a right foot disability to be adequate.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As discussed above, the Veteran was afforded a hearing before a VLJ at the Cleveland RO in October 2008.  In a September 2010 letter, the Board informed the Veteran that the VLJ who conducted his hearing was no longer employed by the Board and offered the Veteran the opportunity to testify at another hearing.  Although the Veteran initially opted not to, the Board offered the Veteran the opportunity to testify at another hearing again in a January 2013 letter.  In a written response, dated in February 2013, the Veteran requested a hearing before a current VLJ at his local RO via video conference.  Pursuant to the Veteran's request, the Board remanded the Veteran's claim again in March 2013 and instructed the RO to schedule the Veteran for a hearing before a VLJ at the RO.  

In accordance with the March 2013 Remand, the Veteran was scheduled for, and subsequently testified at a videoconference hearing in June 2013 that was conducted at the Cleveland RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

Although the Board sincerely regrets further delay, another remand with regard to the Veteran's claim for service connection for a right foot disability is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  For the reasons set forth below, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

On June 6, 2013, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, testified that he wished to withdraw from appellate review his appeal of his claim for service connection for hepatosplenomegaly with liver cyst.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for hepatosplenomegaly with liver cyst have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2012).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2012).  

The November 2005 rating decision denied service connection for hepatosplenomegaly with liver cyst.  In his February 2006 notice of disagreement (NOD), the Veteran appealed the denial of service connection for this disorder and perfected a timely appeal of this decision in May 2006.  

However, before a decision of this claim could be made by the Board, at his June 2013 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal seeking service connection for hepatosplenomegaly with liver cyst.  See June 2013 Hearing Transcript, (T.), pp. 2-3.  

In view of the Veteran's hearing testimony, the Board concludes that further action with regard to the claim developed for appeal is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2012).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).  


ORDER

The appeal of the issue of entitlement to service connection for hepatosplenomegaly with liver cyst is dismissed.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran contends that his current right foot condition was incurred in service.  At the November 2003 hearing before the Decision Review Officer (DRO), the Veteran attributed his right foot disability to the "everyday use" of his lower extremities, to include running in combat boots, dismounting from vehicles, and performing "combat carries," while serving in the military.  See November 2003 Hearing Transcript, p. 5.  A review of the service treatment records reflects that the Veteran's right foot condition may have pre-existed his entrance into service.  Turning to the service treatment records, the Board notes that mild pes planus was shown on the Veteran's June 1986 entrance examination report.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The remaining service treatment records reflect that the Veteran injured his left foot while playing soccer in January 1997.  He was assessed with "R/O [rule out] fracture probable soft tissue."  Later that month, he underwent an x-ray of the right foot, the results of which were clear for any abnormalities.  In February 1997, the Veteran presented at the military clinic for follow-up care of his bilateral foot pain; pain he had reportedly experienced for the past six months, and which had recently increased within the last two months.  He subsequently underwent a bone scan in June 1997, the results of which revealed a mild stress reaction in both feet.  The Veteran presented at a military healthcare facility again in May 1998 with ongoing complaints of bilateral foot pain of one year duration.  The treatment provider assessed the Veteran with chronic bilateral foot pain and noted that the Veteran was experiencing a stress reaction in both feet.  At the August 1998 periodic examination, the clinical evaluation of the Veteran's feet was marked as abnormal and he reported a history of foot trouble in his medical history report.  Service treatment records further reflect that the Veteran was placed on a number of physical profiles due to his flat feet and heel spur.  

The Veteran's post-service treatment records reflect that he was diagnosed as having a history of stress reactions of the feet as well as a left foot heel spur at the April 2000 VA examination.  A November 2002 bilateral foot x-ray revealed minimal degenerative arthritic changes of the first metatarsophalangeal joints of both feet.  At the April 2004 VA examination, the VA examiner noted that a mild level of pain was elicited upon palpation of the Veteran's posteromedial right heel.  It was also noted that the diagnostic test results showed minimal plantar spur formation at the right calcaneous.  The Veteran was diagnosed as having a mild heel spur syndrome.  The Veteran also underwent an x-ray of his feet, the results of which revealed "some degree of pes planus deformity of both feet."  At the November 2005 podiatry consultation, the Veteran presented for follow-up care of his feet and for new orthotics.  He was assessed with plantar fasciitis.  

The Veteran was afforded a VA examination in May 2009, at which time the examiner diagnosed him with pes planus with right heel spur shown on x-rays.  When asked to provide an etiology opinion, the examiner indicated that relating the Veteran's right foot disability to service was purely speculation.  Because the claims file was not available for review at the time, the examiner provided an addendum opinion in July 2009 in which he indicated that he had no change in his opinion after having reviewed the Veteran's claims file.  

In the March 2012 decision, the Board remanded the Veteran's claim once more and asked that the Veteran's claims file be referred to the same VA examiner who evaluated him in May 2009, so an addendum opinion could be provided as to whether the Veteran's pre-existing pes planus was aggravated during service.  In the October 2012 addendum, the same VA examiner determined that there was no clear evidence that the Veteran's pes planus was aggravated beyond normal progression "as [the Veteran] had minimal findings on exam" in May 2009.  According to the VA examiner, "consequently it is less likely that any foot condition is re[la]ted to symptoms in service, but rather natural age progression."  

The Board finds this opinion to be inadequate.  First, the VA examiner appears to have referenced the May 2009 clinical findings when explaining why the Veteran's pes planus was not aggravated beyond normal progression in service.  The Board is unclear as to how the "minimal findings" shown at the May 2009 VA examination provide clear and unmistakable evidence that the Veteran's pes planus was not aggravated in service.  Moreover, the Board is unclear as to how clinical findings shown at the May 2009 VA examination, nearly ten years after the Veteran's separation from service, are relevant in determining whether the Veteran's right foot disorder was aggravated during service.  Indeed, 

the examiner does not appear to cite to any service treatment records reviewed or relied upon in making his ultimate determination.  In fact, the examiner failed to reconcile his opinion with service treatment records documenting the Veteran's complaints of right foot pain, as well as service treatment records documenting assessments of mild stress reaction and chronic right foot pain, as specified in the March 2012 remand directives.  Additionally, the examiner did not discuss why the Veteran's in-service duties, (which as previously explained by the Veteran - entailed running in combat boots, dismounting from vehicles, etc.) did not aggravate or contribute to the worsening of his current right foot disability.  

Also, when discussing whether any foot condition other than pes planus was etiologically related to service, the examiner merely stated that it was less likely that any foot condition was related to the Veteran's symptoms in service.  In doing so, the examiner failed to identify all the foot disabilities currently shown and further failed to provide an adequate rationale upon which his opinion was based.  Indeed, the examiner does not elaborate as to how medical findings found on examination, and/or the relevant medical principles, helped him reach the conclusion that any foot condition experienced by the Veteran was less likely than not related to his in-service symptoms as opposed to the natural age progression.  A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  Furthermore, the Board does not find the October 2012 opinion to be adequate, as the examiner failed to reconcile his conclusion with the Veteran's competent complaints of, and documentation reflecting, continuing pain in the right foot after service.  Thus, the Board finds that this opinion is of little probative value because it is not predicated on a thorough review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board does not find the October 2012 examiner's opinion to be adequate as the examiner did not follow all the March 2012 remand directives and did not provide a thorough rationale for the determination reached.  As it remains unclear whether the Veteran's pes planus worsened during his service, and whether the Veteran currently has a foot disability other than pes planus that was incurred in service, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159 (c) (4).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination with a VA podiatrist for the purpose of ascertaining the nature and etiology of any right foot condition(s) he may have.  The claims file, all records on Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  Following a review of the record and an examination of the Veteran, the examiner MUST provide a response to the following:

a. Specify the nature of any bilateral foot disorder and provide diagnoses for all such identified disorders.  In doing so, please take note of post service records reflecting diagnoses of history of stress reactions of the feet (April 2000 VA examination report); arthritic changes (see November 2002 x-ray report); mild heel spur syndrome and pes planus (see April 2004 VA examination report and x-ray report); and plantar fasciitis (see November 2005 VA treatment report).  

b. Does the Veteran have a foot disorder that existed prior to his enlistment in service?

c. If so, is there clear and unmistakable evidence that the pre-existing foot disorder was not aggravated (or underwent a permanent increase in severity) during the Veteran's active service.  If the Veteran's pre-existing foot disorder did undergo a permanent increase in severity, was that permanent increase in severity during service due to the natural progress of the condition?  

d. For any foot disorder that did not pre-exist his June 1987 service entry, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his right foot since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

In responding to all of the above, the examiner MUST reconcile his or her opinions with the January and February 1997 service treatment records showing foot pain; the June 1997 bone scan report reflecting mild stress reaction; the August 1998 periodic examination report; a May 1998 service record showing an impression of chronic foot pain and accompanying individual sick slip for pain and stress reaction; and physical profiles issued in March and May 1999 for bilateral foot pain and pes planus, in pertinent part.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

2. After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


